Exhibit 99.1 Pro Forma Condensed Consolidated Financial Statements Asdisclosed previously, on April 1, 2010, Evergreen Energy Inc. (the “Company”) announced that it had completed the sale of Buckeye Industrial Mining Co. (“Buckeye”).The sale agreement included Buckeye's inventory, property, plant, equipment, mineral rights, Evergreen's dock facilities and the assumption of asset retirement obligation. The accompanying unaudited pro forma condensed consolidated financial information of the Company is based on and should be read in conjunction with the historical consolidated financial statements and notes thereto appearing in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and the unaudited condensed consolidated financial statements filed in our Quarterly Report on Form 10-Q for the three months ended March 31, 2010.The accompanying Pro Forma Condensed Consolidated Balance Sheet as of March 31, 2010 and the Pro Forma Condensed Consolidated Statements of Operations for the twelve months ended December 31, 2009 and three months ended March 31, 2010 reflect adjustments related to the asset sale of Buckeye and certain assets of the Company. These adjustments are included in the column “Adjustments”. These adjustments are calculated as though the asset sale occurred on the date set forth in notes.These adjustments are management’s best estimates at this time. There could be additional expenses related to the asset sale in the future. The accompanying unaudited pro forma condensed consolidated financial information includes all material adjustments necessary to reflect the Buckeye transaction, on a pro forma basis, and have been presented for illustrative purposes only. They are not necessarily indicative of the future financial position or future results of operations of the Company, or of the financial position or results of operations of the Company that would have actually occurred had the transaction been in effect as of the date or for the periods presented. -1- EVERGREEN ENERGY INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) As Filed Adjustments (5) Pro Forma (inthousands) Assets Current: Cash and cash equivalents $ — $ Accounts receivable, net — Debt issue costs, net of amortization(1) ) — Prepaid and other assets — Total current assets ) Property, plant and equipment, net of accumulated depreciation — Construction in progress — Restricted cash (2) Debt issue costs, net of amortization — Other assets 11 Assets of discontinued mining operations (3) ) $ ) $ Liabilities, Temporary Capital and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued liabilities ) Short-term debt (1) ) — Other current liabilities — Total current liabilities ) Long-term debt Deferred revenue Asset retirement obligations Derivative liability Other liabilities, less current portion Liabilities of discontinued mining operations (4) ) Total liabilities ) Commitments and contingencies Temporary Capital: Preferred stock, $.001 par value, $1,000 stated value, 16 shares authorized; .003 and .002 outstanding, respectively 3 — 3 Deficit attributable to Evergreen Energy Inc. stockholders’ ) ) ) Deficit attributable to noncontrolling interest ) — ) Total stockholders’ deficit ) ) ) $ ) $ Proceeds from the sale of Buckeye were used to retire the principal balance and accrued interest of our 2009 Convertible Notes and includes the write off of debt issuance costs and embedded derivatives associated with these convertible notes. Amount in Adjustments column represents $3.3 million of cash proceeds from the sale of certain assets of Buckeye and certain Evergreen assets after the pay-off of the 2009 Convertible Notes.These cash proceeds were initially restricted per a court order and were subsequently released by the judge for Company use on June 11, 2010.In addition, the balance includes $2.8 million of proceeds from the Buckeye asset sale held in escrow for potential contingent liabilities.The funds will be released (less any contingent liabilities identified) and paid to Evergreen on March 31, 2011. Balance in pro forma column represents $5.7 million of accounts receivable, $240,000 of prepaid expenses and $605,000 of other assets that were not part of the asset sale and retained by Evergreen. Balance in pro forma column represents $4.0 million of accounts payable and $1.6 million of accrued expenses that were not part of the asset sale and retained by Evergreen. Assumes the transaction took place as ofMarch 31, 2010.All adjustments are estimates only. -2- EVERGREEN ENERGYINC. Condensed Consolidated Statements of Operations For the Twelve Months Ended December 31, 2009 As filed Adjustments (1) (2) Pro forma (in thousands) Operating revenues: Total operating revenue $ $ ) $ Operating expenses: Coal mining operating costs ) — General and administrative ) Plant costs — Depreciation, depletion and amortization ) Other 49 — 49 Asset impairment 20,487 ) 413 Total operating expenses 104,592 ) 29,549 Operating loss ) ) Other income (expense): Total other income (expense) Net loss ) ) Less net loss attributable to noncontrolling interest 1,901 — 1,901 Net loss attributable to Evergreen Energy $ ) $
